PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/285,405
Filing Date: 26 Feb 2019
Appellant(s): Loewenstein Medical Technology S.A.



__________________
Heribert F. Muensterer
(Reg. No. 50,417)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
Claims 41-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the appellant), regards as the invention.
Claim Rejections - 35 USC § 101
Claims 41-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. 
Claim Rejections - 35 USC § 103
Claim(s) 41-49, 51-55, and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanan (WO 2011006199 A1) in view of Stahmann (WO 2005028029 A2).
Claim 50 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanan in view of Stahmann, further in view of Schwaibold (DE 102014012902 A1).
Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanan in view of Stahmann, further in view of Asanoi (U.S. 20120125337 A1).
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanan in view of Stahmann, further in view of Schwaibold, further in view of Asanoi.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim Rejections - 35 USC § 112
Claims 45, 49, and 55 that were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements are being withdrawn.

(2) Response to Argument
The appellant’s arguments filed on 12 April 2022, see pages 7-9 of the appeal brief, with the respect to the rejection of claims 41-60 under 35 U.S.C. 112(b) have been considered but are not persuasive. In particular, Appellant argues that the interpreted recitations presented in the office action mailed 15 November 2021 are “the only reasonable way” to interpret the claims in light of the specification. In particular, the appellant argues that “it is apparent that the target value of, e.g., a sleep quality cannot be the same as the target value of a different characteristic such as, e.g., a stability level, nor is there anything in the instant specification which would allow a different conclusion”. However, while appellant argues that the target value of, e.g., a sleep quality cannot be the same as the target value of a different characteristic, the present claim language is open to multiple constructions even while the claim terms themselves have been construed according to the plain meaning given by those of ordinary skill in the art. The additional rejections of claims 41-60 under 35 U.S.C. 112(b) which have not been specifically argued against in the appeal brief are additionally maintained for similar reasons or for otherwise being unable to be reasonably construed.
The appellant’s arguments filed on 12 April 2022, see pages 11-13 of the appeal brief, with the respect to the rejection of claims 41-60 under 35 U.S.C. 101 have been considered but are not persuasive. Appellant additionally argues that claim 41 and its dependents should not be rejected under 35 U.S.C. 101 when the claim is considered as a whole, and that some elements of the claims should not be seen as conventional. However, the limitations of claim 41 of “analyzing…”, “determine at least one sleep stage…”, “determine a sleep quality…”, “compare a determined sleep quality…” and “evaluate the sleep quality…” may all be seen as mental processes. Even if the steps of analysis and determination were not considered to be mental processes, they would only serve to describe the collection of data during the mental process of comparison and evaluation, such that the claim as a whole would remain directed to a mental process. 
Appellant additionally argues that “the acts of comparison and evaluation are carried out by the at least one evaluation unit of the respiratory gas analyzer (i.e., not by a human being)”. Per the appellant’s specification, the detector unit is a generic device which may be “configured to strongly low-pass filter the determined deflection” among other analysis and determination features while the evaluator unit is configured to perform comparisons between determined values and pre-established values, which are all generally taught to be well-understood, routine, or conventional by Garg as functions of any generic computing elements.  The addition of generic computer elements does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer. The inclusion of these generic computing elements thus serves as nothing more than an attempt to generally link the abstract idea to the technological environment of a computer. 
The appellant additionally argues that the elements deemed well-understood, routine, or conventional have been deemed as such improperly because they reference “documents which have absolutely nothing to do with artificial respiration or related fields”. While Henry does not specifically discuss artificial respiration, it discusses generic signal wave analysis which may be useful where sensors are deployed in different environments (Henry, paragraph 005), such as, for example healthcare applications and artificial respiration. While Inoue relates to an automatic train control device specifically, the functions of the train control device relate more generally to analysis of a detected signal, similar to the functions of the appellant’s claimed invention. 
Appellant additionally argues that “Paragraph [0150] of Henry specifically relied upon by the Examiner to provide evidence that a detector is a conventional element does not even mention a detector”. However, per the appellant’s specification, the detector unit is a generic device which may be “configured to strongly low-pass filter the determined deflection” among other analysis and determination; Henry’s discussion of “conventional low-pass filters” in Paragraph 0150 amidst a discussion of signal processing methods (Paragraphs 0151-0153; Paragraph 0045, 0084—the signal processor is referred to as a Prism) and in the context of the general discussion of filtering (Paragraph 0004) clearly demonstrates that the use of generic low-pass filters in signal processing is well-understood, routine, or conventional with generic computing elements such that a detector unit as claimed by the appellant is a conventional element. 
The appellant additionally argues that Inoue “is not understood as this passage does not even mention an integrator unit” with reference to the passage of Col. 7, lines 26-27 of Inoue. Per appellant’s specification, the integrator unit is a generic device which may be “configured to add up the time and the proportion of the night” where the index fell into a given range, constituting basic functions of timing and addition. While Inoue relates to an automatic train control device specifically and does not mention an “integrator unit” by name, the functions of the train control device relate more generally to analysis of a detected signal, wherein that analysis may include using a conventional time calculator to determine a duration of time where a sensor signal exceeds a threshold, as would relate to appellant’s integrator unit in such a way as to demonstrate that the integrator unit as claimed may be seen as well-understood, routine, or conventional and thus not indicative of integration into a practical application. 
For these reasons, the rejections of claims 41-60 under 35 U.S.C. 101 are maintained.
The appellant’s arguments filed on 12 April 2022, see pages 14-18 of the appeal brief, with the respect to the rejection of claims 41-60 under 35 U.S.C. 101 have been considered but are not persuasive. Appellant further argues that rejection of claims 41-60 under 35 U.S.C. 103 is improper, as it would not have been obvious to one of ordinary skill in the art to combine the respiratory gas analyzer of Ramanan with the evaluation unit of Stahmann to teach all limitations of claim 41, from which claims 42-40 depend. In particular, appellant argues that the detection module of Ramanan “can be highly sophisticated” and does not “[convey] the impression that the accuracy of this module is in need of improvement (or can be improved)”, citing the priority date of Stahmann, earlier than that of Ramanan, as reason that Ramanan may not be improved by Stahmann.  However, while, as noted in the office action mailed 15 November 2021, Ramanan does not specifically teach the evaluation unit, which is configured to compare a determined sleep quality and/or at least one determined stability level and/or at least one determined sleep stage to at least one target value and evaluate it based on the comparison with the target value, Ramanan does teach that the various signals measured by the system may be analyzed to associate with certain stages of sleep (Paragraph 00109, 00111, 0113) and that features of the acquired signal may be characteristic of specific sleep stages and that probabilities of state transition may be determined from a set of thresholds for each respiratory characteristic (Paragraph 0107). These teachings show that Ramanan generally utilizes comparison of analyzed values to a threshold, which may be a target value, such that combination with Stahmann is not in fact, a “far cry” but rather could provide an additional means of classifying a sleep stage using data already acquired by the system of Ramanan as a means of cross-checking the classification results of Ramanan’s sleep state detection module or through use of the teachings of Stahmann to improve the classification system of Ramanan by providing the threshold values which may be used as characteristic features for classification.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        16 May 2022

Conferees:
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791             

                                                                                                                                                                                           /LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.